Title: To Benjamin Franklin from Silas Deane, 15 October 1779
From: Deane, Silas
To: Franklin, Benjamin


Dear SirHead Quarters 15th Octo. 1779
This will be handed to you by Mons. Colomb, who came out to America with the Marquiss de la Fayette, & has served with Reputation in the Army of the United States, and now returns to Visit his Country, and Freinds, I take therefore the Liberty to introduce him to your Acquaintence and to refer you to him for Information of the State of Our Army, and its Operations. I set out for Philadelphia tomorrow, and hope for the pleasure of embracing you in health at Paris in the course of the Winter meantime I remain with the most sincere Respect and Attachment Dear Sir Your most Obedient and Very Humle. Servt.
Silas Deane
His Excellency B Franklin Esqr.
 
Notation: Silas Deane Head Quarters 15 Oct. 1779
